UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-6357



BILLY MOSS,

                                             Petitioner - Appellant,

         versus


EUGENE NUTH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-225-DKC)


Submitted:    July 10, 1997                  Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Moss, Appellant Pro Se. Celia Anderson Davis, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny Appellant's motion for a certificate of

probable cause to appeal and dismiss the appeal on the reasoning of

the district court. Moss v. Nuth, No. CA-95-225-DKC (D. Md. Feb.
11, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S.
June 23, 1997) (No. 96-6298). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2